TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 18, 2022



                                       NO. 03-20-00122-CV


 Travis Central Appraisal District, By and Through Marya Crigler, Acting In Her Official
       Capacity as Chief Appraiser of Travis Central Appraisal District, Appellant

                                                  v.

                        Texas Disposal Systems Landfill, Inc., Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 11, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. The appellee

shall pay all costs relating to this appeal, both in this Court and in the court below.